DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a compositor configured to composite two or more of the stored video frames into a single frame; and a gateway configured to render the single frame onto a video wall” in claim 12.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. Paragraph 150 may be sent to the compositor server 120 (the “Compositor”). The Compositor 120 may utilize a process-per-participant architecture to immediately receive new raw or re-encoded video frames from the database of the storage device 150”; However the specification provides no description describing the structure of the gateway.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claims 13-22 are rejected 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for being dependent on rejected independent claim 12.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 comprises limitation “wherein prior to rendering the single frame on the video wall, is encoded into a Network 

Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitation "the composited video frames".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 comprises limitation “a gateway configured to render the single frame onto a video wall”; the specification does not provide any description that describes the structure of the claimed element. Therefore one having ordinary skill in the art would not be able to make use of the invention.
Claims 13-22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for being dependent on rejected independent claim 12.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 comprises limitation “wherein prior to rendering the single frame on the video wall, is encoded into a Network Device Interface (NDI) format”; the claim doesn’t clearly specify what is encoded into a Network Device Interface (NDI) format which renders the claim indefinite.

Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitation "the composited video frames".  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-12, 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (US Pat 8,789,094) in view of Chen et al (US Pub 2015/0089394).

With respect to claim 1, Singh discloses a method for generating a video, (see col 3; lines 46-50; discloses techniques of the present disclosure are directed to optimizing virtual collaboration sessions for mobile computing devices. The virtual collaboration session may include audio and/or video streams of participants included in the virtual collaboration session.) the method comprising: receiving, by one or more computing devices, a set of encoded video feeds; (col 16; lines 11-17; discloses Process 400 may begin when a first client device generates an AV stream to send to a server (412). At the same or later time, a second client device may generate an AV stream to send to the server (414). The server may then receive the AV stream from the first and second client devices (406). In other examples, the server may receive AV streams from more than two client devices.) storing, by the one or more computing devices, video frames from each encoded video feed in the set of encoded video feeds; (see fig. 3; discloses server comprises storage device 206; see col 12; lines 45-47; discloses One or more storage devices 206, in one example, are configured to store information within server 200 during operation.) compositing, by the one or more computing devices, two or more of the stored video frames into a single frame; (see col 16; lines 18-23; discloses  the server may then generate a combined AV stream that includes a visual representation associated with a default main participant and still images (e.g., thumbnails) associated with one or more background participants (408). The main participant and the one or more background participants may be users associated with the first and second client devices) and rendering, by the one or more computing devices, the single frame onto a display (see col 16; lines 34-38; discloses The server may then send the combined AV stream to the mobile computing device through the virtual collaboration session (410). Process 400 may then include the mobile computing device displaying data associated with the combined AV stream to a user of the mobile computing device (404));
Singh doesn’t expressly disclose displaying the frame onto a video wall;
In the same field of endeavor, Chen discloses collaborative meeting systems such as videoconference systems and content collaboration systems more specifically pertains to interacting with such systems via a personal computing device (see par 0002); Chen discloses displaying the frame onto a video wall (see par 0075; discloses Computing device 208 can further be in electrical communication with video wall processor 206, whereby telepresence client 212 and collaboration system controller 214 can output content to be displayed on display 203 via video wall processor 206, which is configured to display the one or more video outputs to the appropriate portion of display 203);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Singh to connect the client device to a video wall and displays the video onto the video wall as disclosed by Chen in order to provide immersive and interactive videoconference room environment for collaboration.

Singh as modified by Chen  further discloses wherein the two or more of the stored video frames are from different encoded video feeds in the set of video feeds (Singh; col 16; lines 11-17; discloses Process 400 may begin when a first client device generates an AV stream to send to a server (412). At the same or later time, a second client device may generate an AV stream to send to the server (414). The server may then receive the AV stream from the first and second client devices (406). In other examples, the server may receive AV streams from more than two client devices.).

With respect to claim 7, Singh as modified by Chen disclose wherein prior to rendering the single frame on the video wall, is encoded into a Network Device Interface (NDI) format (Singh; see col 13; lines 7-13; discloses Network interface 212 may facilitate communication between server 200 and one or more external devices via one or more networks, such as a wireless network. Examples of network interface 212 may include a network interface card, such as an Ethernet card, an optical transceiver, a radio frequency transceiver, or any other type of device than can send and receive information; );


With respect to claim 8, Singh as modified by Chen disclose wherein the encoded NDI format single frame is decoded prior to being rendered onto the video wall (Singh; see col 11; lines 10-13; discloses AV module 121 may receive, through network interface 112, an audio and/or video stream ("AV stream") from a server, such as server 5 of FIG. 1. AV module 121 may also send an AV stream to the server, using network interface 112; see col 8; lines 35-54; discloses AV modules 30 may further include functionality to detect one or more characteristics associated with the respective client device 20, and vary the composition of the generated AV streams based on changes in the characteristics. ).


With respect to claim 9, Singh as modified by Chen further discloses wherein the single frame is a higher resolution than the composited video frames (Singh; col 14; lines 7-24; discloses video processing module 222 may scale one or more dimensions of the combined AV stream based on the display configuration of the first client device. In this and other examples, video processing module 222 may scale a resolution of the combined AV stream based on the display configuration of the first client device).

With respect to claim 10, Singh as modified by Chen further discloses wherein the compositing further includes altering the two or more of the stored video frames (Singh; see col 6; lines 64-67; discloses optimization module 10 may optimize the AV stream outputted to each client device 20 based on the capabilities of the respective client device 20. For example, optimization module 10 may optimize the AV stream for display on an output device 25A of client device 20A).

Singh as modified by Chen further discloses wherein altering includes one or more of cropping, scaling, or adding meta-data (Singh; see col 7; lines 1-4; discloses In one example where client device 20A is a mobile phone and output device 25A is a touchscreen, optimization module 10 may scale one or more dimensions of the combined AV stream to suit the display size of the touchscreen).

With respect to claim12, Singh discloses a system comprising: a server configured to receive a set of encoded video feeds; ( col 16; lines 11-17; discloses Process 400 may begin when a first client device generates an AV stream to send to a server (412). At the same or later time, a second client device may generate an AV stream to send to the server (414). The server may then receive the AV stream from the first and second client devices (406). In other examples, the server may receive AV streams from more than two client devices) a database configured to store video frames from each encoded video feed in the set of video feeds; (see fig. 3; discloses server comprises storage device 206; see col 12; lines 45-47; discloses One or more storage devices 206, in one example, are configured to store information within server 200 during operation) a compositor configured to composite two or more of the stored video frames into a single frame; (see col 16; lines 18-23; discloses  the server may then generate a combined AV stream that includes a visual representation associated with a default main participant and still images (e.g., thumbnails) associated with one or more background participants (408). The main participant and the one or more background participants may be users associated with the first and second client devices) and a gateway configured to render the single frame onto a display (see col 16; lines 34-38; discloses The server may then send the combined AV stream to the mobile computing device through the virtual collaboration session (410). Process 400 may then include the mobile computing device displaying data associated with the combined AV stream to a user of the mobile computing device (404);
Singh doesn’t expressly disclose displaying the frame onto a video wall;
In the same field of endeavor, Chen discloses collaborative meeting systems such as videoconference systems and content collaboration systems more specifically pertains to interacting with such systems via a personal computing device (see par 0002); Chen discloses displaying the frame onto a video wall (see par 0075; discloses Computing device 208 can further be in electrical communication with video wall processor 206, whereby telepresence client 212 and collaboration system controller 214 can output content to be displayed on display 203 via video wall processor 206, which is configured to display the one or more video outputs to the appropriate portion of display 203);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Singh to connect the client device to a video wall and displays the video onto the video wall as disclosed by Chen in order to provide immersive and interactive videoconference room environment for collaboration.

Singh as modified by Chen  further discloses wherein the two or more of the stored video frames are from different encoded video feeds in the set of video feeds (Singh; col 16; lines 11-17; discloses Process 400 may begin when a first client device generates an AV stream to send to a server (412). At the same or later time, a second client device may generate an AV stream to send to the server (414). The server may then receive the AV stream from the first and second client devices (406). In other examples, the server may receive AV streams from more than two client devices.).

With respect to claim 18, Singh as modified by Chen disclose wherein prior to rendering the single frame on the video wall, is encoded into a Network Device Interface (NDI) format (Singh; see col 13; lines 7-13; discloses Network interface 212 may facilitate communication between server 200 and one or more external devices via one or more networks, such as a wireless network. Examples of network interface 212 may include a network interface card, such as an Ethernet card, an optical transceiver, a radio frequency transceiver, or any other type of device than can send and receive information; );


With respect to claim 19, Singh as modified by Chen disclose wherein the encoded NDI format single frame is decoded prior to being rendered onto the video wall (Singh; see col 11; lines 10-13; discloses AV module 121 may receive, through network interface 112, an audio and/or video stream ("AV stream") from a server, such as server 5 of FIG. 1. AV module 121 may also send an AV stream to the server, using network interface 112; see col 8; lines 35-54; discloses AV modules 30 may further include functionality to detect one or more characteristics associated with the respective client device 20, and vary the composition of the generated AV streams based on changes in the characteristics. ).


With respect to claim 20, Singh as modified by Chen further discloses wherein the single frame is a higher resolution than the composited video frames (Singh; col 14; lines 7-24; discloses video processing module 222 may scale one or more dimensions of the combined AV stream based on the display configuration of the first client device. In this and other examples, video processing module 222 may scale a resolution of the combined AV stream based on the display configuration of the first client device).

With respect to claim 21, Singh as modified by Chen further discloses wherein the compositing further includes altering the two or more of the stored video frames (Singh; see col 6; lines 64-67; discloses optimization module 10 may optimize the AV stream outputted to each client device 20 based on the capabilities of the respective client device 20. For example, optimization module 10 may optimize the AV stream for display on an output device 25A of client device 20A).

Singh as modified by Chen further discloses wherein altering includes one or more of cropping, scaling, or adding meta-data (Singh; see col 7; lines 1-4; discloses In one example where client device 20A is a mobile phone and output device 25A is a touchscreen, optimization module 10 may scale one or more dimensions of the combined AV stream to suit the display size of the touchscreen).


Claims 2-5, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (US Pat 8,789,094) in view of Chen et al (US Pub 2015/0089394) and Venetianer et al (US Pub 2007/0013776).

With respect to claim 2, Singh as modified by Chen doesn’t expressly disclose further comprising: prior to storing each frame in the encoded video feed, decoding the encoded video feed into decoded frames;
Venetianer discloses a video surveillance system and method (see abstract); Venetianer discloses prior to storing each frame in the encoded video feed, decoding the encoded video feed into decoded frames (see par 0108; discloses Raw (uncompressed) digital video input may be obtained, for example, through analog to digital capture of an analog video signal or decoding of a digital video signal, at block 2607.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Singh as modified by Chen to receive raw data from Venetianer in order to retain the original quality of the data that was transmitted such that best possible video are presented to the user/participants during collaboration.


With respect to claim 3, Singh as modified by Chen and Venetianer further discloses wherein the decoded frames are in a raw format (Venetianer; see par 0108; discloses Raw (uncompressed) digital video input may be obtained, for example, through analog to digital capture of an analog video signal or decoding of a digital video signal, at block 2607).

With respect to claim 4, Singh as modified by Chen and Venetianer further discloses wherein the decoded frames are re-encoded, and each stored frame is a re-encoded frame (Venetianer; see par 0108; discloses a video encoder (block 2609) that may be used to compress raw digital video for video streaming or storage using any available compression scheme (JPEG, MJPEG, MPEG1, MPEG2, MPEG4, H.263, H.264, Wavelet, or any other); a storage mechanism (not shown) for maintaining data such as video, compressed video, alerts, and video primitives--this storage device may be, for example, a hard-disk, on-board RAM, on-board FLASH memory, or other storage medium;).
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Singh as modified by Chen and Venetianer to further re-encode the received video into any available scheme such as JPEG, MJPEG etc as Venetianer in order to reduce the storage required to store the received video data.

With respect to claim 5, Singh as modified by Chen and Venetianer wherein the re-encoded frames are in the JPEG format (Venetianer; see par 0108; discloses a video encoder (block 2609) that may be used to compress raw digital video for video streaming or storage using any available compression scheme (JPEG, MJPEG, MPEG1, MPEG2, MPEG4, H.263, H.264, Wavelet, or any other).

With respect to claim 13, Singh as modified by Chen doesn’t expressly disclose wherein, prior to storing each frame in the encoded video feed, decoding the encoded video feed into decoded frames;
Venetianer discloses a video surveillance system and method (see abstract); Venetianer discloses prior to storing each frame in the encoded video feed, decoding the encoded video feed into decoded frames (see par 0108; discloses Raw (uncompressed) digital video input may be obtained, for example, through analog to digital capture of an analog video signal or decoding of a digital video signal, at block 2607.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Singh as modified by Chen to receive raw data from the user/participants as disclosed by Venetianer in order to retain the original quality of the data that was transmitted such that best possible video are presented to the user/participants during collaboration.


With respect to claim 14, Singh as modified by Chen and Venetianer further discloses wherein the decoded frames are in a raw format (Venetianer; see par 0108; discloses Raw (uncompressed) digital video input may be obtained, for example, through analog to digital capture of an analog video signal or decoding of a digital video signal, at block 2607).

With respect to claim 15, Singh as modified by Chen and Venetianer further discloses wherein the decoded frames are re-encoded, and each stored frame is a re-encoded frame (Venetianer; see par 0108; discloses a video encoder (block 2609) that may be used to compress raw digital video for video streaming or storage using any available compression scheme (JPEG, MJPEG, MPEG1, MPEG2, MPEG4, H.263, H.264, Wavelet, or any other); a storage mechanism (not shown) for maintaining data such as video, compressed video, alerts, and video primitives--this storage device may be, for example, a hard-disk, on-board RAM, on-board FLASH memory, or other storage medium;).
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Singh as modified by Chen and Venetianer to further re-encode the received video into any available scheme such as JPEG, MJPEG etc as disclosed by Venetianer in order to reduce the storage required to store the received video data.

Singh as modified by Chen and Venetianer wherein the re-encoded frames are in the JPEG format (Venetianer; see par 0108; discloses a video encoder (block 2609) that may be used to compress raw digital video for video streaming or storage using any available compression scheme (JPEG, MJPEG, MPEG1, MPEG2, MPEG4, H.263, H.264, Wavelet, or any other).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SUJIT SHAH/           Examiner, Art Unit 2624                

/KENT W CHANG/           Supervisory Patent Examiner, Art Unit 2624